DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Simmer et al. U.S. Pub. No. 20200016494 (hereinafter Simmer).

As per claim 1, Simmer discloses a method, comprising: 
receiving, by a server, a measurement from a client application running in a secure execution environment implemented by a client computing device (Simmer: [0034]:  client system running GPU authentication module provides encoded content/measurement data to server for verification; [0035]: the server verification module may generate hash value based on a same algorithm and input values used by the GPU authentication module);
responsive to validating the measurement, transmitting a first confidential data item to the client application running in the secure execution environment (Simmer: [0060]: the BLOB/confidential data containing game state for the instance corresponding to the player can be transmitted to the client system);
receiving, from the client application running in the secure execution environment, a second confidential data item derived from a local state of the client application modified by the first confidential data item (Simmer: [0060]: the client side maintains and modifies the various game state parameters locally….transmit by the client to synchronize the game state on the server side); and 
updating, in view of the second confidential data item, a local state of a server application (Simmer: [0063]-[0064]: the game networking system synchronizes/updates game state associated with the instance executed by the client system). 
As per claim 2, Simmer discloses the method of claim 1. Simmer further discloses wherein the first confidential data item comprises online game content (Simmer: [0060]: online game data containing game state). 
As per claim 3, Simmer discloses the method of claim 1. Simmer further discloses wherein at least one of the client computing device is represented by a gaming device (Simmer: [0025]: client system used for online gaming). 
As per claim 4, Simmer discloses the method of claim 1. Simmer further discloses wherein the first confidential data item comprises executable code (Simmer: [0060] and [0064]).

As per claim 5, Simmer discloses the method of claim 1, wherein the local state of the client application represents at least a part of a game session state (Simmer: [0060] and [0064]: game sate at client device is synchronized with server). 
As per claim 8-12 and 15-18, claims 8-12 and 15-18 encompass same or similar scope as claim 1-5. Therefore, claims 8-12 and 15-18 are rejected based on the same reason set forth above in rejecting claims 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simmer et al. U.S. Pub. No. 20200016494 (hereinafter Simmer) in view of Le et al. U.S. Pub. No. 20140024447 (hereinafter Le).

As per claim 6, Simmer discloses the method of claim 1. Simmer does not explicitly disclose causing the client application running in the secure execution environment to forward the first confidential data item to a peer client computing device. However, Le discloses communicating game state data via client-server or peer-to-peer systems (Le: [0006]). It would have been obvious to one having ordinary skill in the art to distribute game session information via peer-to-peer network because they are analogous art involving synchronizing game state in a distributed network involving multi-players. The motivation to combine would be that maintaining game state information in peer-to-peer fashion is well known in the art.
As per claim 7, Simmer discloses the method of claim 1. Simmer does not explicitly disclose causing the client application running in the secure execution environment to forward, to a peer client computing device, a second confidential data item derived from the first confidential data item. However, Le discloses communicating game state data via client-server or peer-to-peer systems (Le: [0006]). It would have been obvious to one having ordinary skill in the art to distribute game session information via peer-to-peer network because they are analogous art involving synchronizing game state in a distributed network involving multi-players. The motivation to combine would be that maintaining game state information in peer-to-peer fashion is well known in the art.
As per claim 13, 14, 19 and 20, claims 13, 14, 19 and 20 encompass same or similar scope as claim 6 and 7. Therefore, claims 13, 14, 19 and 20 are rejected based on the same reason set forth above in rejecting claims 6 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. U.S. Pub. No. 20220126210 discloses anti-cheating game technology in graphics hardware.
Turner et al. U.S. Pub. No. 20200269132 discloses augmented reality mobile edge computing.
Arasu et al. U.S. Pat. No. 10396991 discloses controlling verification of key-value stores.
Hunter U.S. Pub. No. 20180361235 discloses method for scheduling game play of a video game.
Yang et al. U.S. Pub. No. 20180034643 discloses SSL gateway with integrated hardware security module.
Ray et al. U.S. Pat. No. 9805196 discloses trusted entity based anti-cheating mechanism.
Thom et al. U.S. Pub. No. 20170140130 discloses tamper proof device capability store.
Miller et al. U.S. Pat. No. 9224259 discloses conflict resolution in asynchronous multiplayer games.
Pahl et al. U.S. Pat. No. 8966267 discloses secure session capability using public-key cryptography without access to the private key.
Quan et al. U.S. Pub. No. 20140148246 discloses multi-player game state backup and restoration across multiple devices.
Martone U.S. Pub. No. 20140051521 discloses secure, parallel, and independent script execution.
Casselman U.S. Pat. No. 8244804 discloses validation of device activity via logic sharing.
Ocko U.S. Pub. No. 20110213716 discloses method for a customer service request evaluator.
Newcombe U.S. Pub. No. 20100250919 discloses method for secure distribution of subscription-based game software.
Overton U.S. Pub. No. 7288027 discloses cheater detection in a multi-player gaming environment by comparing game state data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431